67DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites “and the a plurality of conductive sensors” it’s unclear if the plurality of conductive sensors is meant to be the same previously mentioned “conductive sensors” or another set of “conductive sensors”. For the above reasons the claim does not clearly define the metes and bounds of the claim. The claims depending from claim 1 share this issue and are rejected for the same reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moliner (Olivier Moliner et al., US 20170061224) hereinafter Mol in view of Kovacs (Gregory T. Kovacs et al., US 20170146391) hereinafter Kov.
 Regarding claim 1, an interpretation of Mol discloses a monitoring mat for a user comprising: 
a first layer used for weight measurement, comprising a plurality of force measurement sensors (102 Figs. 1B, 2, [0021] including “The weight sensor may include a strain gauge scale, a load cell scale, a mechanical measurement device such as spring scales, hydraulic scales, or pneumatic scales, balance scales, and/or elastic arm scales.”, [0025]); 
a second layer, used for capacitive touch-sensitive sensor (103 Figs. 1B, 2, [0021] including “The bare feet image sensor 103 may include a capacitive touch-sensitive sensor”, [0025], [0035] see also Figs. 7A-D); 
a third layer, used for bio-impedance measurement, comprising a plurality of conductive sensors configured for direct contact with skin of the user ([0021], [0024] including “The body fat measurement sensor . . .  may be above, below, or may function together with the bare feet image sensor 103.”); and 
a plurality of conductive pathways for each of the layers for connecting the plurality of force measurement sensors, the plurality of pressure sensors and the a plurality of conductive sensors to an electronic controller device for generating and receiving measurement data (Figs. 1A-2, [0022], [0024] see also [0021], [0023]).

An interpretation of Mol may not explicitly disclose the touch-sensitive sensor is used for pressure measurement comprising a plurality of pressure sensors in a plurality of pressure locations of a pressure matrix; and a plurality of conductive sensors distributed throughout a surface of the third layer in a plurality of conductive locations of a bio impedance matrix. 
However, in the same field of endeavor (medical devices), Kov teaches the touch-sensitive sensor is used for pressure measurement comprising a plurality of pressure sensors in a plurality of pressure locations of a pressure matrix ([0054] including “In many embodiments of the present disclosure, the display functions as a touch-screen . . . Alternatively and/or in addition, the scale is configured with a haptic, capacitive or flexible pressure-sensing upper surface, the (upper surface/tapping) touching from or by the user is sensed in the region of the surface and processed according to conventional X-Y grid Signal processing in the logic circuitry/CPU that is within the scale.”, [0058]  see also [0057]); and a plurality of conductive sensors distributed throughout a surface of the third layer in a plurality of conductive locations of a bio impedance matrix ([0057] including “Support glass above the display . . . A plurality of translucent electrode leads are embedded into the support glass”, [0167], [0193]-[0194], [0216]-[0217], Figs. 13A-14C, 18A-18C see also [0054]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the impedance sensing, capacitive touch sensing and weight sensors in different layers and connected to a processor to include specific sensor layouts for the capacitive touch sensor being a pressure sensor matrix, the impedance sensing including a matrix of sensors because the sensor layouts as recited in Kov it is obtaining physiological signals without specialty equipment, in a cost effective way which is not burdensome ([0004]). Furthermore, combining the specific forms of the capacitive touch sensor and the impedance as recited in Kov with the capacitive touch sensor and impedance sensor of Mol is merely combining a specific form of the recited sensors of Mol in known method which in using the known the layouts will provide the desired data.

 Regarding claim 4, an interpretation of Mol discloses the above in claim 1. an interpretation of Mol may not explicitly disclose wherein the second layer is positioned between the first layer and the third layer, such that the plurality of pressure locations are correlated to the plurality of conductive locations.
However, in the same field of endeavor (medical devices), Kov teaches wherein the second layer is positioned between the first layer and the third layer, such that the plurality of pressure locations are correlated to the plurality of conductive locations ([0175], [0216], [0218] see also [0054]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the impedance sensing, capacitive touch sensing and weight sensors in different layers and connected to a processor to include specific sensor layouts with the pressure sensor matrix being correlated to the impedance sensing matrix of sensors because the sensor layouts as recited in Kov are obtaining physiological signals without specialty equipment, in a cost effective way which is not burdensome ([0004]). Furthermore, combining the specific forms of the capacitive touch sensor and the impedance as recited in Kov with the capacitive touch sensor and impedance sensor of Mol is merely combining a specific form of the recited sensors of Mol in known method which in using the known the layouts will provide the desired data.

Regarding claim 7, an interpretation of Mol recites the above in claim 1. 
An interpretation of Mol may not explicitly disclose wherein a number of the plurality of pressure sensors and a number of the plurality of conductive sensors is the same.
However, in the same field of endeavor (medical devices), Kov teaches wherein a number of the plurality of pressure sensors and a number of the plurality of conductive sensors is the same ([0054],  [0057], [0216]-[0217] see also [0193]-[0194], Figs. 13A-14C, 18A-18C; The recited portions recite including a grids/matrixes of electrodes and capacitive touch sensors).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the same number of impedance sensors and capacitive touch sensing because Applicant has not disclosed that using the same number of each provides an advantage, is used for a particular purpose, or solves a stated problem (Applicants [0040] including "It is recognized that the number of sensors 24 can be the same as the number of sensors 26. Alternatively, it is recognized that the number of sensors 24 can be less than the number of sensors 26. Alternatively, it is recognized that the number of sensors 26 can be less than the number of sensors 24."). One of ordinary skill in the art, furthermore, would have expected the grid/matrices as recited in Kov, and applicant' s invention, to perform equally well because both the impedance sensing and capacitive touch sensors in the reference and the claim would perform the same function equally well.
Therefore, it would have been prima facie obvious to modify the impedance sensing matrix and the capacitive touch sensing sensors to have the same number of sensors to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Nash.

Regarding claim 9, an interpretation of Mol discloses the above in claim 1. 
An interpretation of Mol may not explicitly disclose wherein the plurality of conductive sensors are also used for measuring an electrocardiogram (ECG) measurement.
However, in the same field of endeavor (medical devices), Kov teaches wherein the plurality of conductive sensors are also used for measuring an electrocardiogram (ECG) measurement ([0042], [0072], [0155]-[0156]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the impedance sensing, capacitive touch sensing and weight sensors in different layers and connected to a processor to include using the electrodes as recited in Kov to also gather ECG data because it is obtaining physiological signals without specialty equipment, in a cost effective way which is not burdensome ([0004]). Furthermore, combining the use of gathering ECG readings from the same electrodes for impedance as recited in Kov with the impedance sensor of Mol is merely combining an additional data gathering using the known sensors which are already in Mol (bio-impedance electrodes) in a way which predictably gathers ECG as well.

Claim Rejections - 35 USC § 103
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mol in view of Kov in further view of Lee (Curtis Lee, US 20150168205) hereinafter Lee.
Regarding claim 2, an interpretation of Mol discloses the above in claim 1 wherein the plurality of force measurement sensors are load-cells ([0021]). 
An interpretation of Mol may not explicitly disclose wherein the plurality of force measurement are placed between a first resilient layer and a second resilient layer of the first layer.
However, in the same field of endeavor (medical devices), Lee teaches wherein the plurality of force measurement are placed between a first resilient layer and a second resilient layer of the first layer ([0045]-[0047], Figs. 1-2; the force transducers are between the housing and the platform).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified load cells of Mol to include having the load cells between two resilient layers as is described and shown in Lee is the use of known technique to improve similar devices (methods, or products) in the same way.

Claim Rejections - 35 USC § 103
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mol in view of Kov in further view of Lee and Ashokan (Rajeev Ashokan, US 20150201884) hereinafter Ash. 
 Regarding claim 3, an interpretation of Mol discloses the above in claim 2. Furthermore in the discussion of claim 2 it was shown how taking Mol in view of Lee it would be obvious to have a first and second resilient layer with the load cells in between.
An interpretation of Mol may not explicitly disclose wherein the first resilient layer and the second resilient layer are made of glass.
However, in the same field of endeavor (medical devices), Ash teaches wherein the first resilient layer and the second resilient layer are made of glass ([0035], [0037] including “plastic, metal, glass, or other suitable rigid materials and may optionally comprise flexible materials such as flexible plastics, rubber, silicone, and the like.”; which recites the platform, base and legs can all be made out of glass).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mol to include glass for the first and second resilient layers is obvious to try as Ash lays out a finite number of predictable solutions choosing glass specifically is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Furthermore, this is also the simple substitution of the use of one material for the resilient layer as recited in Mol for the use of another resilient layer as recited in Ash to obtain the predictable result to have a resilient housing.

Claim Rejections - 35 USC § 103
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mol in view of Kov in further view of Banet (Matthew Banet et al., US 20170188963) hereinafter Ban with evidentiary support provided by Varadan (Vijay K. Varadan et al., US 20170354372) hereinafter Var.
Regarding claim 5, an interpretation of Mol discloses the above in claim 1. 
An interpretation of Mol may not explicitly disclose wherein the third layer includes the plurality of conductive sensors as fibre based sensors embedded in a textile based material comprising the third layer.
However, in the same field of endeavor (medical devices), Ban teaches wherein the third layer includes the plurality of conductive sensors as fibre based sensors embedded in a textile based material comprising the third layer (Ban [0068] recites bioimpedance sensing textile based conductive fabric; Var [0077], [0081] provides evidence that conductive fabrics are known to include conductive fibers  embedded in such a fabric).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the bioimpedance sensing of Mol and Kov to include fabric based electrodes as recited in Ban is the use of known technique using fabric based electrodes for the same purpose to improve similar devices (the device as recited by Mol with the modifications based on Kov) in the same way. This could also be the simple substitution of the use of fabric based electrodes as recited in Ban for the layer housing the electrodes as recited in Mol to obtain the predictable result of the electrodes in fabric being used for bio impedance measuring.   

Regarding claim 6, an interpretation of Mol discloses the above in claim 5. 
An interpretation of Mol may not explicitly disclose wherein the third layer is removable from the second layer.
However, in the same field of endeavor (medical devices), Kov teaches wherein the third layer is removable from the second layer ([0167]; Recites the third layer, i.e. bioimpedance electrodes, can be rolled up and stored which means they are removed from the main device as the main device does not appear to be able to be rolled up).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the bioimpedance electrode/sensing of Mol to include bioimpedance electrodes which are put on a thin material so that they can be rolled up or folded for easy storage of the electrodes ([0167]).

Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mol in view of Kov in further view of Fricker (Jean-Philippe Fricker et al., US 20010013855) hereinafter Fri.
 Regarding claim 8, an interpretation of Mol discloses the above in claim 1. The combination of Mol in view of Kov above teaches a glass with a touch sensor below it and a display below the touch sensor. 
An interpretation of Mol may not further disclose an intermediate layer positioned between the third layer and the second layer.
However, in the same field of endeavor (touch sensing), Fri teaches an intermediate layer positioned between the third layer and the second layer ([0045] including “Label 250 is attached to capacitive sensor 230 by means of an adhesive (not shown)”; The label is the protective cover/glass thus this discloses an adhesive intermediary layer between the third layer and second layer).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the combination of Mol in view of Kov disclosing a layered sensing platform with a second and third layer, to further include an adhesive layer between the second and third layer to join them which is Use of known technique to improve similar devices (methods, or products) in the same way; i.e. using an adhesive layer between the layers to combine them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140090489 to Taylor see Abstract, Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        20 July 2022